DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining from the video a plurality of points associated with the person, wherein the determining of the plurality of points is performed for each frame of the video; converting two-dimensional (2D) coordinates of the plurality of points to three- dimensional (3D) coordinates, wherein the converting is performed for each frame of the video;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of three dimensional image generation, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140254883) in view of Chaney (US 20180174347).

Regarding claim 1, Kim discloses a system comprising:
one or more processors (see figure 1, 20); and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors (see 
obtaining a video of a person performing an action (see paragraph 46, the test module 200 receives a depth image 220 newly input to the depth image obtaining unit 10, performs pre-processing thereto 240, and extracts a feature from each pixel of the pre-processed depth image);
determining from the video a plurality of points associated with the person, wherein the determining of the plurality of points is performed for each frame of the video (see figure 3B below);

    PNG
    media_image1.png
    320
    626
    media_image1.png
    Greyscale
;
determining a movement of the plurality of points based at least in part on the 3D coordinates (see paragraph 44, tracking apparatus 1 of the present disclosure includes a training module 100 for extracting features from the training depth image from the prepared database 5 by means of the feature extracting unit 20 and for inputting the extracted feature set to the classifier training unit 30 to train the classifier for classifying a head and hands, and a test module 200 for calculating three-dimensional positions of the head and the hands in the position determining unit 40 by using the features extracted by the feature extracting unit 20 
Kim is silent in disclosing converting two-dimensional coordinates of the plurality of points to three- dimensional coordinates, wherein the converting is performed for each frame of the video. However, Kim teaches obtaining three dimensional coordinates (see paragraph 46), which is necessary in the tracking process. Chaney discloses converting two-dimensional coordinates of the plurality of points to three- dimensional coordinates, wherein the converting is performed for each frame of the video (see figure 7 below, paragraph 42, a first computing device 115A receives visual and/or distance information about a first user 105A, captured by a first capture device 110A):

    PNG
    media_image2.png
    349
    689
    media_image2.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include converting two-dimensional coordinates of the plurality of points to three- dimensional coordinates in order to extract additional movement features improving image tracking. 



Regarding claim 3, Chaney discloses the system of claim 1, wherein the video is captured by a two-dimensional camera (paragraph 42, a first computing device 115A receives visual and/or distance information about a first user 105A, captured by a first capture device 110A). 

Regarding claim 4, Kim discloses the system of claim 1, wherein the plurality of points comprises points of a body of the person (see figure 3B above, has plurality of points).

Regarding claim 5, Kim discloses the system of claim 1, wherein the plurality of points comprises points of a golf club held by the person (see figure 3A, person is holding a golf club, see paragraph 39, set of information in relation to corresponding position information of the head and the hands of a person swinging a golf club):

    PNG
    media_image3.png
    315
    626
    media_image3.png
    Greyscale
.



Regarding claim 7, Kim discloses the system of claim 1, wherein the 3D coordinates are Cartesian coordinates (see paragraph 46, calculating three-dimensional positions of the head and the hands in the position determining unit 40 by using the features extracted by the feature extracting unit 20 from the depth image received from the depth image obtaining unit 10 and the classifier trained by the training module).

Regarding claims 8 and 15 see the rationale and rejection for claim 1. 

Regarding claims 9 and 16 see the rationale and rejection for claim 2. 

Regarding claims 10 and 17 see the rationale and rejection for claim 3.

Regarding claims 11 and 18 see the rationale and rejection for claim 4.

Regarding claims 12 and 19 see the rationale and rejection for claim 5.

Regarding claims 13 and 20 see the rationale and rejection for claim 6.

Regarding claims 14 see the rationale and rejection for claim 7.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/29/21